Exhibit 99.1 Spring Bank Pharmaceuticals Announces Proposed Public Offering of Common Stock HOPKINTON, MA, June 21, 2017 – Spring Bank Pharmaceuticals, Inc. (Nasdaq: SBPH) (“Spring Bank”), a clinical-stage biopharmaceutical company developing novel therapeutics for the treatment of viral infections, cancer, and inflammatory diseases, announced today that it intends to offer shares of its common stock in an underwritten public offering. Spring Bank also expects to grant the underwriters a 30-day option to purchase additional shares of its common stock offered in the public offering. All of the shares will be offered and sold by Spring Bank. The offering is subject to market and other conditions and there can be no assurance as to whether or when the offering may be completed, or as to the actual size or terms of the offering.
